Citation Nr: 1412244	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  11-29 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed as secondary to service-connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran had active duty service from January 1968 to January 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2011 rating decision in which the RO, inter alia, denied service connection for hypertension claimed as secondary to PTSD, as well as, denied service connection for bilateral hearing loss and tinnitus.  In June 2011, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in October 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2011.

In April 2012, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A written transcript of this hearing has been associated with the paper file.

The Board notes that, in addition to the paper claims file, there is a paperless electronic record associated with the Veteran's claim (including Virtual VA (VVA) and Veterans Benefits Management System (VBMS) records).  A review of the documents in VVA and VBMS reveals that they are duplicative or irrelevant evidence to the issue on appeal.

The Board's decision addressing the claim for service connection for hypertension is set forth below.  The claims for service connection for bilateral hearing loss and tinnitus are addressed in the remand following the order; these matters are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Hypertension was not shown in service or for many years thereafter, and there is no lay or medical suggestion that hypertension had its onset during service or is otherwise medically related to service.

3.  Competent, probative evidence does not support a finding that there exists a medical relationship between the Veteran's hypertension and PTSD.


CONCLUSION OF LAW

The criteria for service connection for hypertension, claimed as secondary to service-connected PTSD, are not met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an October 2010 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for service connection on direct and secondary bases.  This letter provided notice as to what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  In addition, the October 2010 pre-rating letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The April 2011 rating decision reflects the initial adjudication of the claim after the issuance of the October 2010 letter.  Hence, the October 2010 letter met the VCAA's content of notice and timing requirements.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, VA treatment records, an internet article submitted by the Veteran, the report of an October 2010 VA examination, and the transcript of the April 2012 hearing before the Board.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  Additionally, the Board notes that the VA treatment records reflect that the Veteran was treated privately for his hypertension prior to June 2007.  The Veteran has been provided opportunities to complete authorization and consent forms for private treatment providers and has not submitted any such form with respect to treatment for hypertension.  

With respect to the Veteran's Board hearing, in April 2012, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, during the April 2012 hearing, the undersigned Veterans Law Judge enumerated the issue on appeal.  See Hearing Transcript (T.) at page 2.  Also, information was solicited regarding the etiology of the Veteran's hypertension (T. at pages 4-15)  and whether there were any outstanding medical records available.  See T. at pages 2, 4.  Further, the Veteran was informed that there was currently no medical link between his hypertension and PTSD.  T. page 10.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.   See Bryant, 23 Vet. App. at 497.  Further, the undersigned noted that during the prehearing conference, she was advised that the Veteran had no additional documentary evidence to add to the record at the time of the hearing.  T. page 2.  Additionally, during the course of the hearing, the Veteran was asked whether it would be worth leaving the record open for 60 days in order for him to obtain a medical opinion to support his claim that his hypertension is secondary to his PTSD, but the Veteran indicated that he was not sure he could obtain such an opinion.  T. page 11.  To date, the Veteran has not submitted any additional evidence or authorization and consent forms for VA to obtain records on his behalf.  Thus, the Board finds that no additional RO action to further develop the record in connection with the claim, prior to appellate consideration, is required.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing is legally sufficient.  

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).




II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including hypertension, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (1 year for hypertension) even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

At the outset, the Board notes that, although the RO considered the claim for service connection of hypertension on both direct and secondary theories of entitlement, there is actually no evidence or allegation that hypertension had its onset during, or is otherwise medically-related to service.  The service treatment records are negative for any complaints, finding or diagnosis related to hypertension.  No hypertension was shown, nor is alleged to have been diagnosed, during service.  Moreover, as indicated below, there is no documented evidence of hypertension for 26 years after service-a factor that would tend to weigh against a claim for direct service connection-if, in fact, a relationship to service was being asserted.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (a 1992).  Here, however, the Veteran has only asserted that his hypertension is secondary to his PTSD.  Given the complete absence of evidence or allegation that hypertension is service related, any further discussion or development on the question of direct service connection is unnecessary, and the Board will limit its discussion to secondary service connection.

In this case, the Veteran is service connected for PTSD.  He reports that the initial PTSD and hypertension diagnoses occurred around the same time, in the mid-late 1980's.  The medical evidence of record does not indicate an exact date of the initial diagnosis of hypertension.  A June 2007 VA outpatient treatment record indicates the Veteran's initial VA treatment for hypertension.  At that time, he reported that he had a history of hypertension and that he took hypertension medication, Enalapril.  The VA physician kept him on the same medication, at the same dosage rate of 5 mg as needed, every day.  In October 2007, his hypertension medication was raised to 10 mg every day.  At the October 2010 VA examination, he reported that his dosage was 15 mg, twice per day.   

The Veteran contends that the stress associated with PTSD causes his heart to pump harder and blood pressure to rise.  T. page 9.  He reported that episodes of panic attacks and the like associated with PTSD bring on his feeling that his heart is racing and blood pressure is rising.  He reports that prior to service, he had normal blood pressure.  T. page 9. 

The Veteran underwent a VA examination for his claimed hypertension in October 2010.  Following a physical examination and a review of the Veteran's claims file, the examiner noted that she could not form an opinion as to whether the Veteran's hypertension was related to his PTSD, without resort to mere speculation.  In explanation, she detailed an extensive list of the risk factors for the Veteran's hypertension, including sleep apnea, hyperlipidemia, obesity, a family history of hypertension, smoking, past alcohol abuse issues, and PTSD.  The examiner opined that all of these factors can contribute to having hypertension and that "[it] would be mere speculation to say that only PTSD is the cause of his hypertension."  Further, she also noted that some of the risk factors other than PTSD, could be the sole cause of the hypertension.  The Board points out that the VA examiner's conclusion that she could not reach an opinion without resort to mere speculation, cannot be construed herein as an actual medical opinion weighing either for or against the claim.  See Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009). 

The Board acknowledges that the VA examiner's statement regarding a "relationship" between PTSD and hypertension did not include an actual opinion as to whether his hypertension was aggravated by PTSD; however, a negative opinion was implied by the examiner's finding that his hypertension had been stable since onset.  In reaching the conclusion that his hypertension remained stable, the examiner noted the Veteran's medication and dosage amounts, indicating consideration of the fact that the dosage amounts had increased over time.  

In cases involving a VA examiner's finding that an opinion cannot be rendered without resorting to speculation, the Court has noted that VA is not required to proceed through multiple iterations of repetitive medical examinations until it has obtained a conclusive opinion or formally declares that further examinations would be futile.  Jones v. Shinseki, 23 Vet. App. 382, 387 (2010).  It must be clear, however, from some combination of the examiner's opinion and the Board's analysis of the record, that the examiner has not invoked the phrase "without resort to mere speculation" as a substitute for full consideration of all pertinent and available medical facts.  Id.

The United States Court of Appeals for Veterans Claims (Court) has prescribed that such a standard requires that the examiner's assessment be made after all due diligence has been exercised in seeking relevant medical information that may have bearing on the requested opinion.  Id. at 389.  Although a bald statement by the examiner that it would be speculative to render an opinion as to etiology or diagnosis is fraught with ambiguity, the Board may rely on an examiner's conclusion that an opinion would be speculative if such an opinion is supported by an explanation of the basis for such an opinion or is otherwise apparent in the Board's review of the evidence.  Id. at 390.  VA must also ensure that it is clear, from either the examiner's statements or the Board decision, that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  Id. (quoting Daves v. Nicholson, 21 Vet. App. 246 (2007)).  Thus, the examiner's use of the phrase "without resort to mere speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Finally, the examiner should clearly identify precisely which facts cannot be determined.

In this case, the VA examiner offered a lengthy explanation of how she reached the conclusion that she could not render an opinion without resort to mere speculation.  It is clear that her conclusion was not based on a lack of expertise or the need for additional testing.  As discussed above, the examiner explained that the Veteran had numerous risk factors for hypertension and that all of the risk factors could contribute to the Veteran's hypertension.  In particular, the examiner noted that his sleep apnea alone could cause hypertension.  The Board acknowledges that the VA examiner noted that she did not have the date of the initial diagnosis of hypertension or sleep apnea.  Regarding the sleep apnea diagnosis date, the Veteran is not service-connected for sleep apnea and thus, a remand for further information regarding the date of onset would not benefit him.  Even if further research were done and sleep apnea was ruled out, there remain numerous risk factors which the examiner noted could have contributed to his hypertension.  

Regarding the date of diagnosis of hypertension, the Veteran has consistently reported, through his sworn testimony and statements to the October 2010 VA examiner, that his hypertension began in the mid-late 1980's.  He offered sworn testimony that his hypertension and PTSD began about the same time.  He reported to the VA examiner that he was diagnosed with hypertension in 1986 following his admission to a mental hospital in May 1986.  The VA examiner noted that records from a 1987 evaluation noted blood pressure of 140/88 and did not contain documentation for borderline hypertension or hypertension.  Notably, despite the absence of a documented dated of initial diagnosis of hypertension, the evidence of record already supports the Veteran's contention that his hypertension did not precede his PTSD.  Any further exploration for an earlier date of diagnosis of hypertension would only result in a fishing expedition for negative evidence, which is not warranted.  

Further, the Veteran has not submitted private treatment records noting the exact onset date of his hypertension, nor has he completed an authorization and consent form for VA to obtain such private records even though the opportunity was offered to him in the October 2010 VCAA letter.  Similarly, when he was offered the opportunity to submit additional records during his hearing before the Board, he reported that he had no additional documentation that needed to be obtained.  Moreover, the earliest available VA treatment records have been obtained and were reviewed by the VA examiner.  Based on the foregoing, the Board finds that there is no reason to remand for further information regarding the initial date of diagnosis of hypertension.  

Given the explanation provided by the VA examiner, and the fact that the examiner clearly considered all relevant evidence and facts, including evidence indicating that the Veteran's hypertension did not precede his PTSD, the Board finds that the October 2010 VA examination report, with the examiner's comments on the medical etiology question pertinent to the claim, provide an adequate basis for consideration of whether there exists a medical relationship between the Veteran's hypertension and PTSD.  Moreover, under these circumstances, there is no reason for the Board to further attempt to obtain a medical opinion in connection with the claim.  

The Board has reviewed VA outpatient treatment records and private treatment records regarding both mental health and physical health and observes that the records do not address a relationship between the Veteran's PTSD and hypertension or suggest that the Veteran's PTSD caused or aggravated his hypertension. 

The Board has also reviewed a medical journal article submitted by the Veteran from a website called "Up to Date."  The article is entitled "Patient Information: the Metabolic Syndrome."  The article describes metabolic syndrome as a group of characteristics, several of which the Veteran has, and also indicates an increased risk for high blood pressure associated with metabolic syndrome.  However, the article does not address any relationship between high blood pressure and PTSD.  

The Board acknowledges the Veteran's reports that he feels his heart beats faster when he is stressed and his and his wife's opinions that his hypertension is caused by stress brought on by PTSD.  However, as for any direct assertions by the Veteran, his wife, and/or his representative that there exists a medical relationship between the Veteran's hypertension and service-connected PTSD, the Board finds that no such assertions provide persuasive evidence in support of the claim.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, etiology of hypertension falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

In short, there is no competent medical evidence of record demonstrating that the Veteran's hypertension was caused by, or is aggravated by, his PTSD.  The Board finds it significant that the examiner characterized the Veteran's hypertension as being "stable" since onset, even after noting review of the VA treatment records and the medication dosage amounts.  The treatment records indicate an increase in dosage amounts of hypertension medication but do not indicate that such increases are due to anything other than the natural progression of the Veteran's hypertension.  Neither VA treatment records nor the VA examination report indicate any relationship between the Veteran's hypertension and his PTSD.  The Board also finds it significant that the a medical professional could not link the Veteran's PTSD to his hypertension in any relationship, without resort to mere speculation because the Veteran has so many risk factors for his hypertension.  

As there is no competent medical evidence of record supporting a relationship between the Veteran's hypertension and PTSD, service connection for hypertension, secondary to PTSD, must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for hypertension, claimed as secondary to PTSD, is denied.


REMAND

Unfortunately, the Board's review of the claims file reveals that additional RO action on the claims remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

Regarding the claims for service connection of bilateral hearing loss and tinnitus, the Veteran underwent a VA examination in October 2010; however, for the following reasons, the Board finds the VA examiner's opinion is inadequate.  First, there is no indication that the VA examiner was informed of the VA Fast Letter 10-35 which indicates that for a military occupational specialty (MOS) shown to have a highly probable or moderate probability for exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event.  In this case, the Veteran's MOS was infantryman and is listed on the "Duty MOS Noise Exposure Listing" as having a "highly probable" exposure to hazardous noise.  Further, he is a recipient of the Combat Infantry Badge for his participation in combat operations in Vietnam.  Thus, in-service noise exposure is conceded.  

In this case, the October 2010 VA examination report reflects that the examiner noted the Veteran's reports of noise exposure in service.  However, the VA examiner determined that although the Veteran had bilateral hearing loss (as defined by VA regulation) and ringing in his ears that he reported began in service, his hearing loss and tinnitus were not related to service because he had normal hearing upon service separation.  The examiner did not provide an explanation for the significance of the separation hearing results as they relate to any current hearing loss or tinnitus.  As the Veteran has offered sworn testimony that he had no post-service noise exposure as extensive as his in-service noise exposure, the Board find further explanation for the examiner's opinion is required.  

Additionally, during the Veteran's hearing before the Board in April 2012, he asserted that he suffers ear pain associated with noise exposure, and has had such pain associated with noise, since service.  In this regard, his wife offered sworn testimony that right after the Veteran returned from service, they went to see fireworks on the fourth of July and had to leave because the Veteran complained that his ears hurt so bad.  T. page 21.  She had never seen the Veteran have such a response to noise before service.  Id.  The Veteran testified that he mentioned the ear pain to his VA primary care nurse practitioner who checked the ears and asked if he had ever had ear damage.  T.  page 23.  

As the October 2010 VA examiner failed to discuss the Veteran's complaint of ear pain associated with loud noises, the Board cannot determine whether or not he had knowledge of pertinent case facts.  See Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 300 (2008).  Once VA undertakes the effort to provide an examination or opinion when developing a claim, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, the Board finds that an addendum opinion is required.  If the October 2010 VA examiner is no longer available, or determines that further examination is necessary, such examination should be conducted by an audiologist or an ear, nose, and throat specialist (ENT). 

Prior to obtaining a further medical opinion in these claims, to ensure that all due process requirements are met, and that the record is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The Veteran has indicated that all of his treatment is through VA.  In this regard, treatment records dated to September 2010 from the VA Medical Center (VAMC) in Erie, Pennsylvania, are of record.  Any outstanding, pertinent treatment records should be obtained.  

The actions identified herein are consistent with the duties imposed by the VCAA. See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  The RO's adjudication of the claims should include consideration of all pertinent evidence added to the claims file since the RO's last adjudication. 

Accordingly, these matters are hereby REMANDED for the following actions:

1.  Obtain from the Erie VAMC all relevant, outstanding VA outpatient treatment records, dated since September 2010.  Follow the procedures of  38 C.F.R. § 3.159 (2013) as regards requesting records from Federal facilities.  All records and/or responses should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, return the file to the October 2010 VA examiner.  If the October 2010 VA examiner is no longer available or further examination is deemed necessary, arrange for the Veteran to undergo VA examination, by an audiologist or ENT physician, at a VA medical facility.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND must be made available to the designated physician, and the addendum opinion or examination report should include discussion of the Veteran's documented medical history and assertions.  If the Veteran is examined, all appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

With respect to diagnosed hearing loss in each ear and tinnitus, for each disability, the examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of injury or disease incurred or aggravated in service, to specifically include conceded in-service noise exposure associated with combat service in Vietnam.  

In rendering the requested opinion, the audiologist or ENT should consider and discuss all pertinent medical and lay evidence, to include the Veteran's complaints of ear pain associated with noise exposure. 
 
All examination findings and testing results (if any), along with complete rationale for the conclusions reached, must be provided.  

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims remaining on appeal in light of all pertinent evidence (to include evidence associated with the paper or electronic records after the last adjudication) and legal authority.

6.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


